DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo et al. (US Patent Application 20200144745 A1).
As per claim 1, Lorenzo teaches a socket structure (figure 1A), comprising: a casing 22 comprising a plurality of lateral walls (along 48), a bottom (along 46), an opening 78 and an accommodation space (along 78), wherein the opening 78 is collaboratively defined by the plurality of lateral walls (along 48), and the accommodation space (along 78) is collaboratively defined by the plurality of lateral walls (along 48) and the bottom (along 46) and is in communication with the opening 78; a main body 20 disposed in the accommodation space (along 78) and comprising a circuit board 26 and a connection port 72, wherein the connection port 72 is disposed on the circuit board 26; a frame 26 comprising at least one plate (adjacent to 66) and a first extending portion 120A, wherein the at least one plate (adjacent to 66 and 120) surrounds the periphery of the opening 78, and the first extending portion 120A is extended from the at least one plate (adjacent to 66 and 120) and is connected to one of the plurality of lateral walls (along 48); and a cover 24 cover 24ing the opening 78 and comprising a through hole (along 70), wherein the through hole (along 70) is configured to allow a plug 34 to pass through and connect to the connection port 72.
As per claim 2, Lorenzo teaches a socket structure (figure 1A), wherein the frame 26 further comprises a second extending portion 110, and the second extending portion 110 is connected to the first extending portion 120A and connected to the bottom (along 46) of the casing 22.
As per claim 3, Lorenzo teaches a socket structure (figure 1A), wherein the first extending portion 120A and the second extending portion 110 are respectively embedded in one of the plurality of lateral walls (along 48) and the bottom (along 46) of the casing 22 by an insert molding process (along 22).
As per claim 4, Lorenzo teaches a socket structure (figure 1A), wherein the frame 26 further comprises a plurality of positioning holes 60 formed on at least one of the first extending portion 120A and the second extending portion 110.
As per claim 5, Lorenzo teaches a socket structure (figure 1A), wherein the frame 26 further comprises a plurality of third extending portions 88, and the plurality of third extending portions 88 are extended from the at least one plate (adjacent to 66 and 120) and connected to the plurality of lateral walls (along 48).
As per claim 6, Lorenzo teaches a socket structure (figure 1A), wherein the third extending portions 88 are embedded in the plurality of lateral walls (along 48) by an insert molding process (along 22).
As per claim 7, Lorenzo teaches a socket structure (figure 1A), wherein the frame 26 comprises a first plate (adjacent to 66) and a second plate (adjacent to 120), wherein the first plate (adjacent to 66) has a U-shaped profile (along and adjacent to 120, see paragraph [0005]), the first plate (adjacent to 66) and the second plate (adjacent to 120) collaboratively surrounds the periphery of the opening 78, and the first extending portion 120A is extended from an inner edge (along and adjacent to 120, see paragraph [0005]) of the first plate (adjacent to 66).
As per claim 8, Lorenzo teaches a socket structure (figure 1A), further comprising an insulating cover 24ing, wherein the first extending portion 120A is attached on an outer surface (along 48) of one of the plurality of lateral walls (along 48), and the insulating cover 24ing cover 24s and accommodates the plurality of lateral walls (along 48), the bottom (along 46) and the first extending portion 120A.
As per claim 9, Lorenzo teaches a socket structure (figure 1A), wherein the plug 34 is a USB plug 34 (along 72), and the connection port 72 is a USB port (along 72).
As per claim 10, Lorenzo teaches a socket structure (figure 1A), wherein the frame 26 is made of metal (see paragraph [0048]).
As per claim 11, Lorenzo teaches a socket structure (figure 1A), further comprising a glue layer (along 46), wherein the glue layer (along 46) is filled between the bottom (along 46) of the casing 22 and the circuit board 26 of the main body 20.
As per claim 12, Lorenzo teaches a socket structure (figure 1A), wherein the main body 20 further comprises a heat conducting component 46, and the heat conducting component 46 is connected to the circuit board 26 and is extended from the circuit board 26 toward the bottom (along 46) of the casing 22.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831